O AO 456 (Rev. 5/85) Notice



                                UNITED STATES DISTRICT COURT
                                                          DISTRICT OF                           GUAM



                                                                   NOTICE
Joel Joseph, D.V.M.,

                 v.
Benjamin Abrams, et al.                                            CASE                   CV-14-00005


TYPE OF CASE:
                              X CIVIL                    G CRIMINAL

G TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:
PLACE                                                          ROOM NO.


                                                               DATE AND TIME


TYPE OF PROCEEDING



                                          Motion for Leave to Amend Complaint




X TAKE NOTICE that a proceeding in this case has been continued as indicated below:
PLACE                         DATE AND TIME PREVIOUSLY         CONTINUED TO DATE
                              SCHEDULED                        AND TIME
3rd Floor Courtroom,
U.S. Courthouse               December 12, 2018 at 1:00 p.m.   December 13, 2018 at 1:00 p.m.
520 West Soledad Avenue
Hagatna, Guam 96910




                                                               JEANNE G. QUINATA
                                                               CLERK OF COURT


November 5, 2018                                               /s/ Francine A. Diaz
DATE                                                           (BY) DEPUTY CLERK




                         Case 1:14-cv-00005 Document 106 Filed 11/05/18 Page 1 of 1
